                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION


 In re: William Barrier Roberts                 )           Case No.: 18-83442-CRJ-7
        SSN: xxx-xx-9314                        )
                                                )
              Debtor.                           )           Chapter 7


     MOTION TO COMPEL TURNOVER OF DOCUMENTS AND INFORMATION


        COMES NOW, Tazewell T. Shepard, Trustee in the above-captioned bankruptcy case,
 and respectfully represents:


                                         I. Background

         1.      On November 16, 2018 (the “Filing Date”), William Barrier Roberts (“Debtor”)
 filed a petition under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. § 101 et seq.
 (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Northern District of
 Alabama, Northern Division (the “Bankruptcy Court”).

         2.   On June 22, 2020 the case was voluntarily converted to Chapter 7, and Tazewell
 T. Shepard was appointed by the Bankruptcy Court as the duly qualified and acting Trustee in
 this case.

        3.      The Bankruptcy Court pleadings and records indicate that Debtor maintained his
 debtor-in-possession account at PNC Bank during the pendency of the Chapter 11 case.

        4.     On July 2, 2020, counsel for Trustee requested in writing that Debtor turnover the
 following:

        a. Online banking login information so Trustee can access and take control of the PNC
           debtor-in-possession account.

        b. The remaining balance of funds in the PNC debtor-in-possession account.

        c. Copies of all statements for the debtor-in-possession account at PNC since the Filing
           Date.

        5.      Undersigned spoke with counsel for the Debtor by phone on or around July 7,
 2020 to follow-up on said request. Counsel for the Debtor assured the undersigned that he would
 provided the requested documents and information by July 10, 2020.


                                                1


Case 18-83442-CRJ7       Doc 389    Filed 07/13/20 Entered 07/13/20 14:56:34           Desc Main
                                   Document     Page 1 of 3
        6.      To date, Debtor has failed to fully comply with the Trustee’s requests, and has
 provided only one page of an account statement allegedly showing the debtor-in-possession
 account had a negative balance on or around May 15, 2020.

        7.     The Trustee seeks the immediate turnover by the Debtor of the documents,
 information and balance remaining for the debtor-in-possession account at PNC Bank.

        8.       Trustee is aware that Debtor is deceased. However, Trustee is informed and
 believes that Debtor’s counsel has possession of and/or access to the documents/information
 requested. Further, Trustee understands that a probate estate has been opened for the Debtor and
 the personal representative of the probate estate should have possession of and/or the ability to
 gain access to the documents and information requested.


                                   II. Jurisdiction and Notice

        9.     The Trustee brings this motion for turnover against the Debtor (this ”Motion”)
 pursuant to §§ 521(4) and 542(a) and (e) of the Bankruptcy Code. This Motion is a contested
 matter under Bankruptcy Rule 9014.

         10.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 in that
 this proceeding arises and relates to the above-described Chapter 7 bankruptcy case. This matter
 is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(E).

        11.     Pursuant to Bankruptcy Rule 2002, the Trustee proposes to serve a copy of this
 Motion upon the Bankruptcy Administrator, the Debtor’s attorney, all creditors, and all parties
 requesting notice.

         12.    Pursuant to Bankruptcy Rule 2002, the Trustee proposes that the Bankruptcy
 Court provide no less than 20 days’ notice by mail to persons described in the preceding
 paragraph of the time within which objections to the relief requested in this Motion must be filed
 and of the hearing on any such objections.


                                      III. Relief Requested

        WHEREFORE, the Trustee prays that this Court will enter an Order

        A.     Directing Debtor to immediately turnover and deliver possession of the above
 requested documents, information and bank funds to the Trustee, or face sanctions by the Court;
 and

        B.      Granting such other and further relief as the Court deems just and proper.




                                                 2


Case 18-83442-CRJ7       Doc 389    Filed 07/13/20 Entered 07/13/20 14:56:34             Desc Main
                                   Document     Page 2 of 3
        Respectfully submitted, this 13th day of July, 2020.


                                                  /s/ Kevin M. Morris
                                                  Kevin M. Morris
                                                  Attorney to Trustee in Bankruptcy
                                                  SPARKMAN, SHEPARD & MORRIS, P.C.
                                                  P. O. Box 19045
                                                  Huntsville, AL 35804
                                                  Tel: (256) 512-9924
                                                  Fax: (256) 512-9837


                                  CERTIFICATE OF SERVICE

         I hereby certify that I have this day served the foregoing document upon all creditors and
 interested parties listed on the clerk’s certified matrix, and upon the below listed parties by
 electronic service through the Court’s CM/ECF system and/or by depositing said copy in the
 United States Mail in a properly addressed envelope with adequate postage thereon this 13th day
 of July, 2020.

        Stuart M. Maples                             Richard M. Blythe
        Attorney for Debtor                          Attorney for Bankruptcy Administrator
        200 Clinton Ave. West, Suite 1000            P. O. Box 3045
        Huntsville, AL 35801                         Decatur, AL 35602


        Roscoe Roberts III                           Roscoe Roberts III
        Personal Representative                      Personal Representative
        of Probate Estate                            of Probate Estate
        24 Lendon Park Drive                         2201 Annondale Road SE
        Huntsville, AL 35802                         Huntsville, AL 35801



                                                  /s/ Kevin M. Morris
                                                  Kevin M. Morris




                                                 3


Case 18-83442-CRJ7       Doc 389    Filed 07/13/20 Entered 07/13/20 14:56:34             Desc Main
                                   Document     Page 3 of 3
